          Case 3:19-cv-03052-SI Document 36 Filed 09/09/19 Page 1 of 4


     ROBERT C. SCHUBERT (S.B.N. 62684)
1    WILLEM F. JONCKHEER (S.B.N. 178748)
     NOAH M. SCHUBERT (S.B.N. 278696)
2    SCHUBERT JONCKHEER & KOLBE LLP
     Three Embarcadero Center, Suite 1650
3    San Francisco, California 94111
     Telephone: (415) 788-4220
4    Facsimile: (415) 788-0161
     rschubert@sjk.law
5    wjonckheer@sjk.law
     nschubert@sjk.law
6
7    LAURENCE D. PASKOWITZ
     THE PASKOWITZ LAW FIRM P.C.
8    208 East 51st Street, Suite 380
     New York, NY 10022
9    Telephone: (212) 685-0969
     lpaskowitz@pasklaw.com
10   pro hac vice pending
11   Attorneys for Plaintiff John Pels
12   [additional counsel appear on signature page]
13
                                    UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
                                          SAN FRANCISCO DIVISION
16
     JOHN PELS, on behalf of himself
17   and all others similarly situated,              Case No. 3:19-cv-03052-SI
18                  Plaintiff,                       PLAINTIFF’S REQUEST FOR
                                                     JUDICIAL NOTICE IN OPPOSITION
19          v.                                       TO MOTION TO DISMISS AMENDED
                                                     CLASS ACTION COMPLAINT
20   KEURIG DR. PEPPER. INC.,
                                                     Date:      October 18, 2019
21                  Defendant.                       Time:      10:00 a.m.
                                                     Courtroom: 1, 17th Floor
22                                                   Judge:     Hon. Susan Illston
23
24
25
26
27
28

     PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE IN OPPOSITION TO MOTION TO DISMISS
     CASE NO. 3:19-cv-03052-SI
          Case 3:19-cv-03052-SI Document 36 Filed 09/09/19 Page 2 of 4



1           Plaintiff John Pels (“Plaintiff”) respectfully requests that the Court take judicial notice of two

2    documents attached as Exhibits A and B to the Declaration of Willem F. Jonckheer, (“Jonkheer

3    Decl.”). Exhibit A consists of a true and accurate copy of the various Peñafiel spring waters and
4    other Peñafiel flavored beverages sold by Defendant as they appear on the company’s website at

5    https://www.drpeppersnapplegroup.com/brands/penafiel. Exhibit B is a true and accurate copy of
6    FDA Import Alert 29-02, dated August 16, 2019, advising districts to detain, without physical

7    examination, certain Peñafiel products due to inorganic arsenic content. The Peñafiel products listed

8    on the FDA Import Alert are “Mineral Water” and “Carbonated Water.” (This document is also

9    available at http://www.accessdata.fda.gov/CMS_IA/importalert_97.html.) Exhibit B constitutes an

10   extension of the Import Alert first put into place by the FDA in 2015. (See, Cplt. ¶22).

11          These Exhibits are judicially noticeable under Federal Rule of Evidence 201 because their

12   content is “not subject to reasonable dispute.” Fed. R. Evid. 201(b). Accordingly, the Exhibits are

13   appropriate for judicial notice in connection with Plaintiff’s Opposition to Defendant’s Motion to

14   Dismiss.

15                                               ARGUMENT
16          Rule 201 governs whether the Court should take judicial notice of the two Exhibits. Exhibit
17   A, a copy of the Defendant’s website page showing the types of Peñafiel spring water sold by the
18   Defendant, may be judicially noticed under Evidence Rule 201(b)(2), because the list of Peñafiel

19   spring water is a list published by Defendant. Accordingly, this list “can be accurately and readily

20   determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.

21   201(b)(2).

22          Furthermore, the Court may take judicial notice of the contents of a public website. See

23   Matthews v. Nat’l Football League Mgmt. Council, 688 F.3d 1107, 1113 (9th Cir. 2012); Turner v.

24   Samsung Telcoms. Am., LLC, No. CV 13-00629-MWF (VBKx), 2013 U.S. Dist. LEXIS 198631, at

25   *4 (C.D. Cal. Nov. 4, 2013) (“It is not uncommon for courts to take judicial notice of factual

26   information found on the world wide web.”). Indeed, courts in this district have routinely found that

27   websites and their contents may be judicially noticed. See, e.g., Caldwell v. Caldwell, 05-cv-4166-
28   PJH, 2006 U.S. Dist. LEXIS 13688, at *4 (N.D. Cal. Mar. 13, 2006) (“as a general matter, websites

     PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE IN OPPOSITION TO MOTION TO DISMISS
     CASE NO. 3:19-cv-03052-SI                                                                    1
          Case 3:19-cv-03052-SI Document 36 Filed 09/09/19 Page 3 of 4



1    and their contents may be proper subjects for judicial notice”). Here the information that Plaintiff

2    seeks to have the Court take judicial notice of is not disputed.

3           Exhibit B, the Import Alert, is a document published by the FDA. An import alert is part of
4    an FDA program used to protect the country from the import of harmful food and drugs and is set

5    forth in detail in Chapter 9 of the FDA Regulatory Procedures Manual, which may be found at
6    https://www.fda.gov/media/71776/download. The FDA action is not subject to reasonable dispute

7    and can be accurately and readily determined from sources whose accuracy cannot reasonably be

8    questioned. Fed. R. Evid. 201.

9           Courts in this circuit routinely admit FDA materials pursuant to Evidence Rule 201. See,

10   e.g., United States ex rel. Modglin v. DJO Global Inc., 48 F. Supp. 3d 1362, 1381-82 (C.D. Cal.

11   2014) (finding court may take judicial notice of public records and government documents available

12   from reliable sources on the Internet, such as websites run by government agencies, and taking

13   judicial notice of numerous FDA documents); Alton v. Medtronic, Inc., 970 F. Supp. 2d 1069, 1075-

14   76 (D. Or. 2013) (court took judicial notice of various FDA documents); Eidson v. Medtronic, Inc.,

15   981 F. Supp. 2d 868, 878-9 (N.D. Cal. 2013) (“The Court finds that because all of the documents at
16   issue appear on the FDA’s public website, they may be judicially noticed.”).
17                                              CONCLUSION
18          For the foregoing reasons, Plaintiff respectfully requests that the Court take judicial

19   notice of Exhibits A and B to the Jonckheer Declaration.

20
21   DATED: September 9, 2019                              SCHUBERT JONCKHEER & KOLBE LLP

22
                                                           By: /s/ Robert C. Schubert
23                                                                 Robert C. Schubert
24                                                         ROBERT C. SCHUBERT (S.B.N. 62684)
                                                           WILLEM F. JONCKHEER (S.B.N. 178748)
25                                                         NOAH M. SCHUBERT (S.B.N. 278696)
                                                           SCHUBERT JONCKHEER & KOLBE LLP
26                                                         Three Embarcadero Center, Suite 1650
                                                           San Francisco, California 94111
27                                                         Telephone: (415) 788-4220
                                                           Facsimile: (415) 788-0161
28                                                         rschubert@sjk.law

     PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE IN OPPOSITION TO MOTION TO DISMISS
     CASE NO. 3:19-cv-03052-SI                                                                   2
         Case 3:19-cv-03052-SI Document 36 Filed 09/09/19 Page 4 of 4


                                                   wjonckheer@sjk.law
1                                                  nschubert@sjk.law
2                                                  LAURENCE D. PASKOWITZ
                                                   THE PASKOWITZ LAW FIRM P.C.
3                                                  208 East 51st Street, Suite 380
                                                   New York, NY 10022
4                                                  Telephone: (212) 685-0969
                                                   lpaskowitz@pasklaw.com
5                                                  pro hac vice pending
6                                                  ROY L. JACOBS
                                                   ROY JACOBS & ASSOCIATES
7                                                  420 Lexington Avenue, Suite 2440
                                                   New York, NY 10170
8                                                  Telephone: (212) 867-1156
                                                   rjacobs@jacobsclasslaw.com
9                                                  pro hac vice to be filed
10                                                 DAVID N. LAKE (S.B.N. No. 180775)
                                                   LAW OFFICES OF DAVID N. LAKE,
11                                                 A Professional Corporation
                                                   16130 Ventura Boulevard, Suite 650
12                                                 Encino, California 91436
                                                   Telephone: (818) 788-5100
13                                                 Facsimile: (818) 479-9990
                                                   david@lakelawpc.com
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE IN OPPOSITION TO MOTION TO DISMISS
     CASE NO. 3:19-cv-03052-SI                                                        3
